Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed March 14, 2022, with respect to the rejection(s) of claim(s) 1-4 have been fully considered but are not persuasive. Regarding claims 1-4, Applicant argues that the combination of Duvan and Anderson does not disclose a device having an electronics unit that can provide access to stored information when queried by a user. Examiner respectfully disagrees. 
Examiner directs attention to display unit 50 of Duvan, which includes keypad 52. Col. 4, Lines 63-67 – Col. 5, Lines 1-22 describes the querying performed by 52.
Referring to FIG. 3, the display and controller module 36 includes a dot matrix or segmented LCD display 50 and a sealed keypad or touch screen 52 for program and preset adjustment. The display 50 may serve to indicate torque and/or angle measurement values, torque and/or angle preset values, torque units of conversion, user instruction, warnings and alerts, among other parameters and measurements. Depending on the complexity of the particular measurement and control functions, the display 50 and the keypad 52 can be used for additional functions such as torque or angle tracking, peak capture, fastener count, or assembly sequence callouts and validations by the user. These diverse functions may be requested by a particular customer given specific product definitions or wrenching needs. The implementation would be done in software with the display and input/output (keypad and signal alerts) assigned according to the customer's specifications. Such custom configurations could be downloaded into the wrench from a computer via communication interface 100, for example. The wrench 20 itself may be used to calibrate the drive head and sensor beam assembly 22 by manipulation of the keypad 52 in response to the display of known torque levels and angular rotation. For example, if a known quantity of torque and/or angular rotation is applied to the wrench 20, the display 50, keypad 52 and an associated "calibration procedure" could be used to instruct the wrench 20 to recognize such stimulus and to store it as a scaling of the resulting sensed input signals.

Electronics unit 36 of Anderson can determine tool position [0033] and process time values to allow for velocity and acceleration to be computed, described in [0034]: 
In another embodiment, time can be added to the values measured by the rotary encoder. Measuring time can allow for velocity and acceleration to be computed by the removable electronics package 36. The information measured can be displayed by the removable electronics package 36 and provide the surgeon with information pertaining to the passage of the tool through different layers of tissue. For example, movement of the drill bit through cortical bone into medullary bone, medullary bone to cortical bone or from cortical bone to soft tissue. In another embodiment a torque sensor could be applied to the drive motor 60 and provide the surgeon with information pertaining to the passage of the tool through varied layers of tissue.

These various parameters are provided to the surgeon. While the specification of Anderson lacks specific means for the surgeon to “query” these parameters, Duvan specifically teaches the input keypad 52 capable of performing a query. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner maintains that the combination of the Duvan and Anderson teach an electronics unit that can provide access to stored information when queried by a user. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 8,171,828 to Duvan et al. in view of U.S. Patent Pub. No. 2009/0326537 to Anderson in view of U.S. Patent No. 6,499,358 to Hogan et al. 
As to Claims 1-4, Duvan discloses a tool capable of use as a surgical tool (20, Fig. 1). The tool comprises a body (30), a display unit (50) disposed within the body (Col. 4, Lines 63-67 – Col. 5, Lines 1-22), and an electronics unit (28) insertable within the body (28 is integral with 22 as described in Col. 6, Lines 23-25 and 22 is described as removable in Col. 4, Lines 28-36) operably connectable to the display (50, Fig. 1, via 92, Col. 6, Lines 37-40). The electronics unit is capable of measuring an operating parameter of the tool and holding stored information (Col. 4, Lines 52-62 and Col. 6, Lines 23-48). The stored information can be queried by the user (Col. 4, Lines 63-67 – Col. 5, Lines 1-22).
As to Claims 1-4, Duvan discloses the claimed invention except for wherein the electronics unit is separate from but operably connectable to the display, and capable of measuring an operating parameter of the tool, providing real-time feedback to the user, and having its stored information queried by the user, wherein the electronics unit is insertable within a sterilization barrier formed within the body, and wherein the tool is a surgical tool capable of being used for multiple surgical procedures or designated as a single use device. 
Anderson discloses a surgical tool including an electronics unit (36) insertable within the body [0025] separate from but operably connectable to the display (236, [0047]), and capable of measuring an operating parameter of the tool [0033], providing real-time feedback to the user [0027, 0060], and having its stored information queried by the user (depth described in [0033], velocity and acceleration described in [0034]). The electronics unit is insertable within a sterilization barrier formed within the body [0030, 0046] in order to provide for easy access by the surgeon to stored information collected by the tool [0033-0034]. 
Hogan discloses a surgical tool (Fig. 1) capable of being used for multiple surgical procedures (sterilization described in Col. 2, Lines 46-53 and Col. 3, Lines 32-37) or as a single use device (Col. 2, Lines 53-54 and Col. 3, Lines 32-37) in order to provide the advantage that the apparatus can be reconfigured for different torque applications without calibration within a sterilized environment, or also be employed as a disposable device (Col. 2, Lines 46-54).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tool of Duvan with the electronics unit modification of Anderson in order to provide for easy access by the surgeon to stored information collected by the tool and with the multiple or single use modification of Hogan in order to provide the advantage that the apparatus can be reconfigured for different torque applications without calibration within a sterilized environment, or also be employed as a disposable device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775